Citation Nr: 1635708	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-15 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 2002 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is currently under the jurisdiction of the Pittsburgh, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a Board videoconference hearing, which was initially scheduled for September 16, 2016 at the Pittsburgh RO.  

Also, for some reasons that is very unclear, a separate Board videoconference hearing was scheduled for September 23, 2016 at the Jackson, Mississippi, RO but there is no indication from the claims file that the Veteran has been residing in Mississippi.  

Instead, the record indicates that the Veteran has moved back to Tuscon, Arizona and thus, requires the videoconference hearing to be scheduled at the VA hearing location most convenient to her home (likely the Phoenix, RO).   Thus, to ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran's case should be transferred to the Phoenix, RO for the scheduling of her Board videoconference hearing at the Phoenix, RO (or at an alternative VA location more convenient to her home in Tuscon, Arizona, if one is available).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




